DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 01/29/2021, with respect to claims 1-5 and 7-11 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-5 and 7-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of  dividing the Weibull distribution into a first section and a second section, wherein the first section and the second section meet a first confidence level; generating a first trend line of the first section and a second trend line of the second section according to the first confidence level, wherein the first trend line has a first slope and the second trend line has a second slope; determining that the first slope of the first section exceeds the second slope of the second section; and determining a predicted reliability of the batch of the semiconductor device under a target quality level according to the first section.
Claims 2-6 depends from allowed claim 1 and are therefore also allowed.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of method steps of obtaining a Weibull distribution of a lifetime of the batch of the semiconductor device; dividing the Weibull distribution into a first section and a second section, wherein the first section and the second section meets a first confidence level; generating a first trend line of the first section and a 
Claims 8-12 depends from allowed claim 7 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0100284 discloses a metrics and semiparametric model estimating failure rate and mean time between failures.
US PUB 2015/0007662 discloses a fixture for test circuit board reliability testing.
US PUB 2012/0187974 discloses a dual stage voltage ramp stress test for gate dielectrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858